Title: To Thomas Jefferson from William Sampson, 12 December 1807
From: Sampson, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            New York Decr 12 1804 [i.e. 1807]
                        
                        In requesting your acceptance of a copy of my Memoirs, I presume little upon the merit of the work but much
                            upon your benevolence
                        Although written in a style too light and too popular to fuel the wisdom of the Philosopher or the Statesman,
                            yet in the present crisis some facts may be found which the Statesman may turn to profit.
                        But my chief wish is, that you may be disposed to receive it as a token of that respect which the friends of
                            human liberty throughout the world owe to the name of Thomas Jefferson, and Irishmen more than any. 
                        I am Sir With great respect Your most obedt Servant
                        
                            William Sampson
                            
                        
                    